Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicant’s communication received on 07/06/2022. Claims 11-25 have been amended, claims 26-30 are new, wherein claims 11-30 have been examined and are currently pending.
Response to Arguments
Claim Rejections - 35 USC § 101 - Claims 21-25 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  The Applicant has amended the claims to include “non-transitory”, establishing a sufficient functional relationship between the program and a computer. The rejection under this section is withdrawn.
Claim Rejections - 35 USC § 103 - The Applicant’s arguments with respect to claim 11+ have been considered. The Applicant argues that the prior art of record, DE SAINT SALVY and Philips, either alone or in combination fail to teach newly amended limitation “automatically selecting, by the terminal device, an audio track for playing on the terminal device from one or more audio tracks of the audio and video file”, see page 11 of Remarks. The Examiner respectfully disagrees. The language preference settings may be changed to a different language in the application and “The preferences/settings set by the user are persistent (i.e. they remain in force for the entire session of the application as well as after the application is terminated and relaunched),” par. [0105], as understood by the Examiner, the device would remember the language settings when the application is relaunched, i.e. automatically selecting the audio track.
The Applicant further argues that the prior art of record fails to teach newly amended limitation “selecting an audio track having a highest bit rate supported by the terminal device from the one or more audio tracks that each support the audio format with the first specification”. A new reference applies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over DE SAINT SALVY (U.S. PG Pub 2016/0080685), in view of Soroushian (U.S. PG Pub 2013/0007263).

Regarding claims 11, 16, and 21, DE SAINT SALVY teaches automatically selecting, by the terminal device, an audio track for playing on the terminal device from one or more audio tracks of the audio and video file, wherein the selecting of the audio track comprises (0105):
selecting one or more audio tracks that each support decoding from the one or more audio tracks of the audio and video file ([0035] main audio tracks and additional audio tracks; [0059] audio decoder; Fig. 2 – selection of audio tracks to play with video file, [0038, 0043, 0065]), selecting, one or more audio tracks matching a language from the one or more audio tracks that each support decoding ([0034] dialogue track in different languages – English,  Spanish, French, German, Portuguese, Japanese, Korean. [0048] first selected language of a plurality of languages; these settings may be already set from a previous session, i.e. automatically selecting; [0059] audio decoding), selecting, one or more audio tracks that each support an audio format with a first specification from the one or more audio tracks matching the language ([0034] for a single language there may be multiple tracks, for example having different formats (e.g., 7.1 channel surround format, stereo format, etc. Also see [0035]),
wherein the first specification of the supported audio format is higher than a second specification of the supported audio format; and 2 Atty. Docket No. 10167P1294US (P1294)playing the audio and video file based on the selected audio trackAtty. Docket No. 10167P1294US (P1294) ([0034] for a single language there may be multiple tracks, for example having different formats (e.g., 7.1 channel surround format, stereo format, etc.), bitrates (192 kbps, 384 kbps, etc.), etc.  Each language may be in different formats and each format with different bitrates); playing the audio and video file based on the selected audio track ({0041,0066]).
DE SAINT SALVY fails to explicitly teach selecting an audio track having a highest bit rate supported by the terminal device from the one or more audio tracks that each support the audio format with the first specification.
However, in an analogous art, Soroushian teaches selecting an audio track having a highest bit rate supported by the terminal device from the one or more audio tracks that each support the audio format with the first specification ([0052] Where alternative audio and video stream combinations are available, the system can default or rely on user selections to choose either a higher bitrate audio stream or a higher bitrate video stream; [0073] playback device support/capability).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the teachings of DE SAINT SALVY with the teachings if Soroushian, for the purpose of determining whether a playback device can support playback of a particular piece of content based upon the maximum bitrate at which the piece of content is encoded.
In claim 16, DE SAINT SALVY teaches a touchscreen, wherein the touchscreen comprises a touch-sensitive surface and a display ([0072] mobile device running an application responding to touch inputs); one or more processors ([0013]); a memory ([0013]); a plurality of application programs ([0046, 0072]). 

Regarding claims 12, 17, and 22, DE SAINT SALVY-Soroushian teaches wherein the selecting of the one or more audio tracks matching the language further comprises: 
determining, by the terminal device, a first language evaluation result based on one or more of a system language, an input method setting, voice assistant input, or a historical movie watching habit ([0107] The control for the default/preferred language track defaults to English, and may offer at a minimum the following choices: English, French, German, Spanish. The application obeys the control for the default/preferred language by automatically selecting the default language track when first starting playback of a movie (if this language is available). During playback of a clip/movie, if the user selects a different language than the default, this new language is remembered in the settings and will remain in force for the entire session of the application as well as after the application is terminated and relaunched).  

Regarding claims 13, 18, and 23, DE SAINT SALVY-Soroushian teaches wherein the selecting the audio track having the highest bit rate supported by the terminal device further comprises: determining, by the terminal device, a second language evaluation result based on one or more of an audio format or a bit rate ([0058] The playback device can select one or more streams, i.e. maximum stream, for conventional streaming).  

Regarding claims 14, 19, and 24, DE SAINT SALVY-Soroushian teaches determining, by the terminal device, a language of the played audio track based on a 3 Atty. Docket No. 10167P1294US (P1294)first language evaluation result and a second language evaluation result ([0034] a single language there may be multiple tracks, for example having different formats (e.g., 7.1 channel surround format, stereo format, etc.), bitrates (192 kbps, 384 kbps, etc.), etc. Whichever language is defaulted to as a matter of historical viewing behavior or chosen preference, it would also be available in different bitrates).  

Regarding claims 15, 20, and 25, DE SAINT SALVY-Soroushian teaches determining, by the terminal device, a language of the played audio track based on the first language evaluation result (Based on history, user input and persistent settings) and a second language evaluation result (based on audio format + device’s supported optimal bitrate). DE SAINT SALVY ([0034]).

Regarding claims 26, 28, and 30, DE SAINT SALVY-Soroushian teaches wherein the second specification refers to Dolby surround audio encoding AC-3.  The Examiner takes official notice on “Dolby surround audio encoding AC-3” as this compression format is well-known in the industry before the effective filing date of this application.

Regarding claims 27 and 29, DE SAINT SALVY-Soroushian teaches wherein the terminal device supports a bit rate of 448 kilobytes per second, and at least one other bit rate that is higher than the bit rate of 448 kilobytes per second.  The Examiner takes official notice on “device supports a bit rate of 448 kilobytes per second, and at least one other bit rate that is higher than the bit rate of 448 kilobytes per second” as the encoding bitrates have been around in the industry well before the effective filing date of this application. For example, Dolby Digital compression technology exists on touchscreen laptops/ tablets before the effective filing sate of this application. 5.1 Surround Sound may have a bit rates at 448 Kbs (DVD discs) and 640 Kbs (Blu-ray discs).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421